      Case 1:16-cv-09630-RA-SDA Document 165 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     6/22/2020
 Yemelyan Shipkevich,

                               Plaintiff,
                                                          1:16-cv-09630 (RA) (SDA)
                   -against-
                                                          ORDER
 New York Presbyterian Hospital/Columbia
 University Medical Center, et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court shall hold Oral argument by telephone on Monday, July 20, 2020 at 2:00 p.m.

on the pending motions ECF Nos. 118 and 124. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              June 22, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
